Case 2:19-cv-00300-JRG Document 292 Filed 04/21/21 Page 1 of 2 PageID #: 10811




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 GIGAMON, INC.                             §
                                           §
 v.                                        §   Case No. 2:19-cv-00300-JRG
                                           §
 APCON, INC.                               §


                     MINUTES FOR JURY TRIAL DAY NO. 4
             HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  April 21, 2021

OPEN: 08:30 AM                                                     ADJOURN: 05:27 PM

 ATTORNEYS FOR PLAINTIFF:                  See attached.

 ATTORNEYS FOR DEFENDANT:                  See attached.

 LAW CLERKS:                               Lee Matalon
                                           Will Nilsson
                                           Cason Cole

 COURT REPORTER:                           Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                         Andrea Brunson


   TIME                                        MINUTES
 08:30 AM   Court opened.
 08:31 AM   Exhibits used prior day read into the record.
 08:34 AM   Jury entered the courtroom.
 08:35 AM   Witness sworn. Direct examination of Dr. Stephen Wicker by Mr. Deoras.
 10:01 AM   Jury recessed for morning break.
 10:01 AM   Court recessed for morning break.
 11:01 AM   Court reconvened.
 11:02 AM   Jury entered the courtroom.
 11:03 AM   Direct examination of Dr. Stephen Wicker by Mr. Deoras, continued.
 11:05 AM   Courtroom sealed.
 11:06 AM   Direct examination of Dr. Stephen Wicker by Mr. Deoras, continued.
 11:09 AM   Courtroom unsealed.
 11:09 AM   Direct examination of Dr. Stephen Wicker by Mr. Deoras, continued.
 12:42 PM   Jury recessed for break.
 12:43 PM   Court recessed for break.
Case 2:19-cv-00300-JRG Document 292 Filed 04/21/21 Page 2 of 2 PageID #: 10812




   TIME                                          MINUTES
 01:23 PM   Court reconvened.
 01:24 PM   Jury returned to courtroom.
 01:25 PM   Cross examination of Dr. Stephen Wicker by Mr. Kellman.
 02:30 PM   Redirect examination of Dr. Stephen Wicker by Mr. Deoras.
 02:37 PM   Witness excused.
 02:37 PM   Mr. Alper introduced the video deposition of Mr. David Arkley.
 02:43 PM   Video deposition of Mr. David Arkley concluded.
 02:44 PM   Mr. Alper introduced the video deposition of Mr. Michael Huckaby
 02:49 PM   Video deposition of Mr. Michael Huckaby concluded.
 02:50 PM   Witness sworn. Direct examination of Ms. Ambreen Salters by Ms. Schmidt.
 03:25 PM   Jury recessed for break.
 03:26 PM   Court recessed for break.
 03:47 PM   Court reconvened.
 03:47 PM   Jury returned to courtroom.
 03:48 PM   Direct examination of Ms. Ambreen Salters by Ms. Schmidt, continued.
 03:55 PM   Cross examination of Ms. Ambreen Salters by Mr. Balcof.
 04:07 PM   Redirect examination of Ms. Ambreen Salters by Ms. Schmidt.
 04:09 PM   Recross examination of Ms. Ambreen Salters by Mr. Balcof.
 04:12 PM   Witness excused by the Court.
 04:13 PM   Defendant rests its case in chief.
 04:15 PM   Direct examination of Plaintiff’s rebuttal witness, Dr. Kevin Almeroth by Ms. Spencer.
 05:03 PM   Cross examination of Dr. Kevin Almeroth by Mr. Alper.
 05:22 PM   Redirect examination of Dr. Kevin Almeroth by Ms. Spencer.
 05:25 PM   Witness excused.
 05:26 PM   Jury excused for the day.
 05:27 PM   Court adjourned for the day.




                                            2
